The Honorable V.O. "Butch" Calhoun State Representative P.O. Box 7 Des Arc, Arkansas 72040-0007
Dear Representative Calhoun:
This is in response to your request for an opinion on whether a convicted felon who has served his sentence can contract with a governmental agency, whether city, county, state or federal. You also inquire, if such contracting is unlawful, which agency has jurisdiction over this issue.
I have been unable to find any Arkansas law which prohibits the conduct you describe. My research has disclosed no state statute which prohibits convicted felons from entering into contracts with the state or other local government agencies. Similarly, I have found no general federal law prohibiting such contracting. There is, however, a specific federal law which states that any person convicted of a felony arising out of a contract with the United States Department of Defense is thereafter prohibited from certain involvement in future defense contracts. See10 U.S.C. § 2408 (Supp. 1995). There is a similar statute with a five year prohibition for certain medicaid fraud offenses. See42 U.S.C. § 1320a-7(a).
It is therefore my opinion, with the limited exceptions noted above, that the answer to your first question is "yes." An answer to your remaining question is therefore unnecessary.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh